 1
                                                               Weil, Gotshal & Manges LLP
 2
     Pierce Bainbridge Beck Price & Hecht LLP
                                                               Edward R. Reines (SBN 135960)
     Brian J. Dunne (SBN 275689)
                                                               edward.reines@weil.com
 3   355 S. Grand Ave., 44th Floor
                                                               Derek C. Walter (SBN 246322)
     Los Angeles, California 90071
 4
                                                               derek.walter@weil.com
     Tel: (213)262-9333
                                                               Sihcon Valley Office
     bdiiime@piercebainbridge.com
 5                                                                 J R^vood Shores Parkway
     Pierce Bainbridge Beck Price & Hecht LLP                     Iwogd SiiSares, CA 94065
 6   Theodore J. Folkman (pro hac vice pending)                Tel^hone: (650) 802-3000
     One Liberty Square, 13th Fir.
 7
     Boston, MA 02109                                        SEP 06 2019
 8
     (617)313-7401
     tfolkman@piercebainbridge.com
 9   Pierce Bainbridge Beck Price & Hecht LLP
     Minj^o Wang (pro hac vice pending)
10
     277 Park Ave., 45th Floor
11   New York, NY 10172
     (212) 484-9866
12   mwang@piercebainbridge.com
13
     Attorneys for Applicant Illumina Cambridge Ltd.
14
                                                                                             JSC
15                               UNITED STATES DISTRICT COURT

16                           NORTHER         ISTRI   JogALiFg^ 215WSC
17
     In re APPLICATION OF ILLUM                      Civ. A. No.
18   CAMBRIDGE LTD. for issuance of
     subpoenas under 28 U.S.C. § 1782                      DECLARATION OF MAX VON
19                                                          ROSPATT IN SUPPORT OF
                                                           APPLICATION OF ILLUMINA
20
                                                           CAMBRIDGE LTD. FOR LEAVE
                                                             TO SERVE SUBPOENAS
21

22

23

24   I, Max von Rospatt, make the following declaration:

25          1.     I am a German qu^fied attorney and a partner at the law firm of rospatt osten

26   pross, in Dusseldorfi Germany. I was admitted to practice law in Germany in 1995. As such

27   I am also admitted to practice before the European Patent Office. I received my law degree

28   from Hamburg University in 1990. 1 interned at, among other places, the firm of Gottlieb,

     Rackman 8l Reisman in New York City from May 2004 to December 2004.



                            DECLARATION OF MAX VON ROSPATT


     7.ft^6n70
 1
               2.    I work primarily in Germany as a trial lawyer in the fields ofpatent and utility
 2
     model law. I am an expert in German and international patent law, and work in integrated
 3
     teams with patent-law experts from various countries on a regular basis. My work spans
 4
     cases covering multiple areas of technology, including in the fields ofbiochemistry and
 5
     biotechnology. I have litigated before all major German patent courts. In addition, I regularly
 6
     participate in proceedings before the European Patent Office, the German Patent Office, and
 7
     the German Federal Patent Court.
 8
               3.    I make this declaration in support of the application (the "Application") by
 9
     niumina Cambridge Ltd. ("Illumina Cambridge") for an order pursuant to 28 U.S.C. § 1782
10
     granting it leave to serve subpoenas on Complete Genomics, Inc. ("Complete Genomics"),
11
     BGI Americas, Corp. ("BGI Americas") and MGI Americas, Inc. ("MGI Americas" and
12
     collectively with Complete Genomics and BGI Americas, "Respondents") to obtain
13
     discovery for use in a patent infringement action commenced by Illumina Cambridge against
14
     Latvia MGI Tech SIA ("Latvia MGI") in the Landgericht Dusseldorf (District Court of
15
     Dusseldorf) under case nimiber LG Dusseldorf4a O 31/19 (the "German Infringement
16
     Action").
17
               4.    In the German Infiingement Action, Illumina Cambridge asserts that Latvia
18
     MGI has been infringing on European Patent No. 1 530 578 B1 ("the 578 Patent") which is
19
     owned by Illumina Cambridge.
20
               5.    I am the lead counsel for Illumina Cambridge in the German Infringement
21
     Action.
22
               The German Infringement Action

23
               6.    Illumina Cambridge commenced the German Infring«nent Action on March
24
     29, 2019. An English translation of the complaint in the German Infiingement Action is
25
     attached hereto as Exhibit A.
26
               7.    The proceedings in the German Infiingement Action are still at an early stage
27
     and the German court has not issued any substantive rulings. Illumina Cambridge has neither
28
     sou^t nor obtained any discovery in the German Infiingement Action.




                             DECLARATION OF MAX VON ROSPATT


     7.8^6070
 1
            8.      niumina Cambridge has asserted in the German Infiingement Action that
2
     Latvia MGI infringes the '578 Patent in several ways: it sells modified nucleotide molecules
3
     in Germany that infringe Claim 1; it sells kits in Germany (e.g. the "MGISEQ-2000RS High-
4
     throughput Sequencing Set" and "BGISEQ-500RS High-throughput Sequencing Set") that
5
     infringe Claim 25; it offers equipment for sale in Germany (i.e. DNA sequencing platforms
6
     such as the BGISEQ-500 and the MGISEQ-2(X)0) that is suitable for performing, and is
 7
     intended for performing, the methods of Claims 12 and 17.
 8
            9.      The relief requested in the German Infringement Action includes, among othCT
 9
     things, an injunction, an order to withdraw the infringing products from the distribution
10
     channels, and a declaration of liability for damages.
11
            10.     The court in which the German Infiingement Action is pending does not have
12
     ttie power to decide whether a patent is valid. Thus, no claim of patent invalidity can be
13
     asserted in the German Infringement Action.
14
            11.     The German Infringement Action w^ served on Latvia MGI on 25 June 2019
15
     and on 15 July 2019, Latvia MGI's German legal representatives indicated that Latvia MGI
16
     would defend itself against the complaint. Latvia MGI has until 25 September 2019
17
     (extendable upon request) to submit its written arguments in response to Illumina
18
     Cambridge's claim of infringement. The court will usually set a briefing schedule and a date
19
     for an oral hearing. I expect that Illumina Cambridge will then have approximately 3 months
20
     to file a rebuttal and Latvia MGI will then have until approximately 3 months to file a sur-
21
     reply. I expect oral argument in the German Infiingement Action to be scheduled for the
22
     second half of2020.
23
            12.     It will be possible to submit new evidence at any time until a final decision is
24
     issued in the German Infiingement Action. The court may delay the proceedings upon the
25
     receipt of new evidence in order to give the adverse party an opportunity to respond to such
26
     newly submitted evidence.
27
            German Law on Discovery
28
             13-    In German civil procedure law, there is generally no right to pre-trial

     discovay comparable to the discovery available in the United States. Instead there are only a


                             DECLARATION OF MAX VON ROSPATT


     7.8^6070
 1
     limited number of procedural provisions which allow the plaintiffto make an application to
2
     obtain certain evidence from another party to the lawsuit or a third party, which the plaintiff
 3
     would not otherwise be able to obtain.
4
            14.     For example, a German court can order a party to the lawsuit or a third party
 5
     to provide documents in its possession under sec. 142 para 2 Civil Ccwie of Procedure
6
     (Germany), In addition, 140c German Patent Act (Patentgesetz) and sec. 809, 810 German
 7
     Federal Civil Code (Burgerliches Gesetzbuch) confer a limited right to production of
8
     documents and to inspection of a potentially infringing device. However, these procedures
 9
     are not sufficient to allow Illimiina Cambridge to obtain useful discovery about Latvia MGPs
10
     infringement ofthe *578 Patent for at least two independent reasons.
11
            15.     First, the procedure under section 142 is available only for discovery of
12
     specific documents expressly refer^iced in the lawsuit by a party and which are relevant for
13
     the detennination of the proceedings. Even if these requirements are met, it is in the court's
14
     discretionto order the provision of the specific document(s). According to my experience the
15
     German courts are very cautious to issue such an order. Moreover, non-compliance by a party
16
     with a court order to provide documents does not trigger any sanctions.
17
             16.    The procedure under Section 140c of the German Patent Act requires an exact
18
     identification of the documents being sought by a party and a demonstration of a "certain
19
     likelihood" of infringement. The inspection of an infringing device is a priori not useful in
20
     the context of flie German Infringement Action because the nature of the infringing chemistry
21
     is not visible when infringing acts are perfomied.
22
             17.    Illumina Cambridge is highly confident that responsive documents exist, but it
23
     has no way to identify them with the particularity that German law would require.
24
             18.    Second, both Sections 142 of the Civil Code of Procedure and Section 140c of
25
     the German Patent Act reach only information and documents located in Germany.
26
     Therefore, information located in the United States in the possession of the Respondents
27
     would not be available to Illumina Cambridge through German discovery laws. Furthermore,
28
     in order to perform in Germany 4ie infringing acts alleged in the German Infringement

     Action (e.g. DNA sequencing on Latvia MGI's DNA sequencing platforms), it is not


                             DECLARATION OF MAX VON ROSPATT
 1
     necessary for details ofthe modified nucleotides to be known or described. Therefore, it is
2
     possible that no documents exist in Germany that would be relevant to the German
 3
     Infringement Action.
4
             19.     In addition, I understand that Illimiina Cambridge seeks to d^ose through this
 5
     Application officers of the Respondents. However, German law does not permit pre-trial
6
     deposition of witnesses and therefore those witnesses who are officers of any of the
 7
     Respondents would not be accessible to lUumina Cambridge at the pre-trial stage imder
8
     German discovery law.
9
             20.     Thus, as genera] rule, the parties in a German litigation must make their cases
10
     with the evidence they have available to Ihem. For these reasons, Illinnina Cambridge has
11
     not sought nor obtained any discovery in the German Infringement Action.
12
             21.     German courts are receptive to evidence obtaintxi through section 1782
13
     proceedings in the United States. There is no rule prohibiting a party to seek evidence via
14
     section 1782 or declaring such evidence inadmissible in German legal proceedings. Instead,
15
     general rules of Gennan civil procedure law apply,
16
             22.     Therefore, under German law, any documents obtained in the U.S. pursuant to
17
     28 U.S.C. § 1782 could be introduced into the German Infringement Action by simple
18
     submission, and the German court would have to consider the evidence in its decision
19
     making.
20
             23.     Moreover, any transcript of sworn testimony given unda* oath, such as a U.S.
21
     deposition, can be formally introduced into the German Infringement Action under applicable
22
     rules of German civil procedure, and the German Court would be required to accept the
23
     transcript, even though it has the discretion to decide that in-person testimony of the wimess
24
     is required in a particular case.
25
             24.     In my own practice, I have had several cases where a U.S. court granted an
26
     application xmder section 1782 and where the evidence obtained from the United States was
27
     successfully introduced into the G^man proceedings.
28




                              DECLARATION OF MAX VON ROSPATT
 1
             25.     Therefore, any order by this Court for the production of discovery to be used
 2
     in the German Infringement Action would not constitute an affix)nt to the dignity of the
 3
     German legal system.
4
             Germany Law on Access to Court Records
 5
             26.     There are a number ofmechanisms available for maintaining the
6
     confidentiality of documents in proceedings before German courts and niumina Cambridge
 7
     will make every reasonable effort under German law to keep the Respondents' information
8
     produced through the Application confidential in the German Infiingement Action.
9
             27.     Regarding documents, court files in Germany are kept confidential and there is
10
     no general public right of access. However, a third party can request a file inspection under
11
     Para. 299 (2) Zivitprozessordnung ("ZPO"), the Geiman Statute for Civil Actions. The
12
     parties to the action, however, can file objections to the request on confidentiality grounds. If
13
     the parties to the action disagree with the inspection request, the German court will only grant
14
     the request if the third party has a justified legal interest in knowing the contents of the file.
15
     The court will balance that interest with the interests of the parties to keep the file
16
     confidential. Based on my professional experience, courts in Germany are likely to afford
17
     confidentiality protection to proprietary intellectual property information if a third party
18
     makes a file inspection request and the parties to the lawsuit object.
19
             28.     UluminaCambridge agrees to cooperate with Latvia MGI in filing objections
20
     to the disclosure of any of the Respondents' confidential information produced pursuant to
21
     the Application.
22
             29.     Regarding oral testimony, hearings in a German court are generally public
23
     pursuant to Para. 169 Gerichtsverfassimgsgesetz ("GVG"), the German Court Constitution.
24
     However, the parties can request under Para, 172(2) GVG an order that the public is excluded
25
     fi-om the hearing if confidential business information is to be addressed. The decision to
26
     exclude the public is again in the discretion ofthe court. Ulumina Cambridge agrees to
27
     support any reasonable request by Latvia MGI to exclude the public fi^om a court hearing
28
     when information produced through the Application is addressed.




                              DECLARATION OF MAX VON ROSPATT


     7R'^6n7n
1
            30.     After the verdict, the German court will issue a written opinion which will be
2
     served upon the parties. The written opinion typically contains a section concerning the facts
3
     of the case and a section concerning the court's reasoning. Based on my professional
4
     experience, it is unlikely that the written opinionwould containconfidential information, as
5
     Germancourts typicallydo not recitethe details of the case,but rather only generallyrefer to
6
     the contents of the court file. Regardless, the parties can jointly move the court to either not
 7
     include confidential information in the written decision or to publish a version in which the
 8
     passages containing confidential information areredacted. Illumina Cambridge will support
 9
     Latvia MGI if it wishes to move the German court to redact from its written decision
10
     confidential information produced pursuant to the Application.
11
            I declareunder penaltyofpequry under the laws ofthe United StatesofAmericathat the
12
     foregoingis, to my b^t knowledge, true and correct.
13


             Executed on the*^     day of      , atDusseldorf, Germany.
15

16                                       .

17

18

19

20

21

22

23

24

25

26

27

28




                              DECLARATION OF MAX VON ROSPATT
EXHIBIT A
                                                         rospatt osten pross
- TRANSLATION-
                                                         iNTeLLECrUAL PROPERTY RtCHTSANWALTil


                                                                                Partnerschaftsgesellschaft mbB

                                                                                Ulrich Pross Dr,iuf.(-2014j
By courier                                                                      Stephanvon Petersdorff-Campeii
Dusseldorf Regional Court                                                       Bernward Zoilner Dr.iur..LL.M-

Werdener Strasse 1                                                              Maxvon Rospatt
                                                                                Thomas Musmann
40227 Dusseldorf
                                                                                HenrikTimmann Dr.iui.
                                                                                Eike Schaper Dr. iur.. Martre en droU
                                                                                Miriam Biittner
                                                                                Rudiger Pansch Dr. ;ur.. A.\iur (Oxford}
                                                                                Hetti Hilge Li M
                                                                                MarkusLenfien Dr.iur.,LLM.
                                                                                Simon Klopscliinski Dr.iur.
                                                                                Andre Sabeliek Dr.iur, B. sc,

                                                                                29.03.2019
                                                                                009972-19/MR/SA
                                                                                #278897
                                                                                Max V. Rospatt




                                             SUIT



Illumina Cambridge Limited, LittleChesterford, Saffron Walden Essex CBIOIXL, United
Kingdom of Great Britain and Northern Ireland, represented by the Board of Directors,

                                                                                           Plaintiff,


counsel of record:                       rospatt osten pross


versus




Latvia MGI Tech SIA, Dzirnavu iela 57A-4, Riga, LV-lOlO, Latvia, represented by the
Board of Directors,

                                                                                      Defendant,




for patent Infringement EP 1530 578 Bl


Total value in dispute: provisionally estimated € 5,000,000.00

RheinOt'fice
Emanuei-Leutze-StraSe 11   Phone +492115772450        Sitz der Ce-sellschaft;   weiteres Buro/further office

D-40547 Dusseldorf         Fax +49211 57 724555       Dusseldorf                Mannheim
Postfach/P.O.B.ll 09 35    maii@rospatt.de            AC Essen Register-Nr.     Phone +49 621 84 55 37 5
D-40509 Diisseldorf        www.rospatt.de             PR 3211                   Fax+49 62184 55 376
                                             - 2 -




In the name and on behalf of the plaintiff, we hereby file an


                                            action



with the request to invite the parties to a hearing in the near future.


From the plaintiffs point of view, a conciliation hearing has no prospects of success.


We will request that the following be decided:


I. The defendant is ordered,

        1.    upon pain of an administrative fine of up to € 250,000.00 to be appoint
              ed by the Court for each case of non-compliance - or alternatively admin
              istrative detention - or administrative detention of up to 6 months, and,
              in the event of repeated non-compliance, of up to a total of 2 years, to
              cease and desist from offering, entering into circulation or using, or im
              porting or possessing for said purposes in the Federal Republic of Ger
              many

              a) modified nucleotide molecule comprising a purine or pyrimidine base
                 and a ribose or deoxyribose sugar moiety havinga removable 3'-0H
                 blocking group covalently attached thereto, such that the 3' carbon
                 atom has attached a group of the structure

                                     -0-Z


                 wherein Z is any of-C(R')2-N{R")2'C(R')2-N(H)R", and -C(R')2-N3,

                 wherein each R" is or is part of a removable protecting group;

                 each R' is independently a hydrogen atom, an alkyi, substituted alkyi,
                 arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, heterocyclic, acyl, cyano,
                 alkoxy, aryloxy, heteroaryloxy or amide group, or a detectable label at
                 tached through a linking group; or (R')2 represents an alkylidene group
                 of formula =C(R"')2 wherein each R'" may iDe the same or different and
                 is selected from the group comprising hydrogen and halogen atoms
                 and alkyi groups;
                               -3-



  and wherein said molecule may be reacted to yield an intermediate in
  which each R" is exchanged for H, which intermediate dissociates un
  der aqueous conditions to afford a molecule with a free 3'OH;

                                                - EP1530 578 Bl, claim 1 -



  especially when

  Z is an azidomethyl group;

                                                                   - claim 4 -

  and/or

  wherein said base is linked to a detectable label via a cleavable linker
  or a non-cleavable linker;

                                                                   - claim 6 -

  and/or

  wherein said linker is cleavable;

                                                                   • claim 7 -

  and/or

  wherein said detectable label is a fluorophore;

                                                                   - claim 9 -

b) Kits, comprising

  (a) a plurality of different nucleotides wherein said plurality of differ
  ent nucleotides are

        modified nucleotide molecule comprising a purine or pyrimidine
        base and a ribose or deoxyribose sugar moiety having a remova
        ble 3'-0H blocking group covalently attached thereto, such that
        the 3' carbon atom has attached a group of the structure

                           -0-Z


        wherein Z is any of-C(R')2-N(R")2'C(R')2-N(H)R", and -C{R')2-N3,
   fs




                           -4-




     wherein each R" is or is part of a removable protecting group;

     each R' is independently a hydrogen atom, an alkyi, substituted
     alkyi, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, heterocyclic, acyl,
     cyano, alkoxy, aryloxy, heteroaryloxy or amido group, or a de
     tectable label attached through a linking group; or (R')2 repre
     sents an alkylidene group of formula =C(R"')2 wherein each R'"
     may be the same or different and is selected from the group
     comprising hydrogen and halogen atoms and alkyi groups;

     and wherein said molecule may be reacted to yield an intermedi
     ate in which each R" is exchanged for H, which intermediate dis
     sociates under aqueous conditions to afford a molecule with a
     free 3'OH;

     wherein

           said base is linked to a detectable label via a cleavable link
           er or a non-cleavable linker;

           and/or

           said linker is cleavable;

           and/or

           said detectable label is a fluorophore; and

(b) packaging materials therefor;
                                                                 - claim 25 -

especially when

the detectable label in each nucleotide can be distinguished upon de
tection from the detectable label used for any of the other three types
of nucleotide;
                                                                 - claim 26 -


and/or

the kit comprises an enzyme and buffers appropriate for the action of
the enzyme;
                                                                 - claim 27 -
                             -5-



c) offer in or dellverto the Federal Republic of Germany devices for use in
   the Federal Republic of Germany,

  that are suited to implement

  (l)   a method of controlling the Incorporation of a

              modified nucleotide molecule comprising a purine or py-
              rimidine base and a ribose or deoxyribose sugar moiety
              having a removable 3'-0H blocking group covalently at
             tached thereto, such that the 3' carbon atom has attached
             a group of the structure

                                   -0-Z


             wherein Z is any of-C(R')2-N(R")2'C(R')2-N(H)R". and -C(R')2-
              N3,

             wherein each R" is or is part of a removable protecting
              group;

             each R' is independently a hydrogen atom, an alkyi, substi
             tuted alkyi, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, het-
             erocyclic, acyl, cyano, alkoxy, aryloxy, heteroaryloxy or ami-
             do group, or a detectable label attached through a linking
             group; or (R')2 represents an alkylidene group of formula
             =C(R"')2 wherein each R'" may be the same or different and
             is selected from the group comprising hydrogen and halo
             gen atoms and alkyi groups;

             and wherein said molecule may be reacted to yield an in
             termediate in which each R" is exchanged for H, which in
             termediate dissociates under aqueous conditions to afford
              a molecule with a free 3'OH;

              wherein

                    said base is linked to a detectable label via a cleavable
                    linker or a non-cleavable linker;

                    and/or


                    said linker is cleavable;

                    and/or
                           -6-



                  said detectable label is a fluorophore;

      wherein the modified nucleotide molecule Is complementary to a
      second nucleotide in a target single-stranded polynucleotide in a
      synthesis or sequencing reaction,

      comprising incorporating into the growing complementary poly
      nucleotide said nucleotide, the incorporation of said nucleotide
      preventing or blocking introduction of subsequent nucleoside or
      nucleotide molecules into said growing complementary polynu
      cleotide;

                                                               - claim 12 -

and/or

(2)   a method for determining the sequence of a target single-
      stranded polynucleotide, comprising monitoring the sequential
      Incorporation of complementary nucleotldes, wherein at least
      one incorporation Is of a

            modified nucleotide molecule comprising a purlne or py-
            rlmidine base and a ribose or deoxyribose sugar moiety
            having a removable 3'-0H blocking group covalently at
           tached thereto, such that the 3' carbon atom has attached
            a group of the structure

                                 -0-Z


            wherein Z is any of-C(R')2-N(R")2'C(R')2-N{H)R", and -C(R')2-
            N3,

            wherein each R" is or is part of a removable protecting
            group:

           each R' is independently a hydrogen atom, an alkyi, substi
           tuted alkyi, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, het-
           erocyclic, acyl, cyano, alkoxy, aryloxy, heteroaryloxy or ami-
            do group, or a detectable label attached through a linking
            group; or (R')2 represents an alkylldene group of formula
            =C(R"')2 wherein each R'" may be the same or different and
            is selected from the group comprising hydrogen and halo
            gen atoms and alkyi groups;

           and wherein said molecule may be reacted to yield an in
           termediate in which each R" is exchanged for H, which In-
                    -7-



      termediate dissociates under aqueous conditions to afford
      a molecule with a free 3'OH;

      wherein

           said base is linked to a detectable label via a cleavable
           linker or a non-cleavable linker;

           and/or

           said linker is cleavable;

           and/or

           said detectable label is a fluorophore;


and wherein the identity of the nucleotide incorporated is de
termined by detecting the label linked to the base, and the block
ing group and said label are removed prior to introduction of the
next complementary nucleotide;

                                                         - claim 17 -

especially when

the method comprises:

(a)   providing a plurality of different nucleotides wherein said
      plurality of different nucleotides are
           modified nucleotide molecule comprising a purine or
           pyrimidine base and a ribose or deoxyribose sugar
           moiety having a removable 3'-0H blocking group co-
           valently attached thereto, such that the 3' carbon at
           om has attached a group of the structure

                               -0-1


           wherein Z is any of-C(R')2-N(R")2'C(R')2-N(H)R", and -
           C(R')2-N3.

           wherein each R" is or is part of a removable protecting
           group;
                      -8-



           each R' is independently a hydrogen atom, an alkyi,
           substituted alkyi, arylalkyi, alkenyl, alkynyl, aryl, het-
           eroaryl, heterocyclic, acyl, cyano, alkoxy, aryloxy, het-
           eroaryloxy or amido group, or a detectable label at
           tached through a linking group; or (R')2 represents an
           alkyiidene group of formula =C(R"')2 wherein each R'"
           may be the same or different and is selected from the
           group comprising hydrogen and halogen atoms and
           alkyi groups;

           and wherein said molecule may be reacted to yield an
           intermediate in which each R" is exchanged for H,
           which intermediate dissociates under aqueous condi
           tions to afford a molecule with a free 3'OH;

           wherein


                   said base is linked to a detectable label via a
                   cleavable linker or a non-cleavable linker;

                   and/or

                   said linker is cleavable;

                   and/or

                   said detectable label is a fluorophore;


      and wherein the detectable label linked to each type of nu-
      cleotide can be distinguished upon detection from the de
      tectable label used for other types of nucleotides;
(b)   incorporating the nucleotide into the complement of the
      target single-stranded polynucleotide;
(c)   detecting the label of the nucleotide of (b), thereby deter
      mining the type of nucleotide incorporated;
(d)   removing the label of the nucleotide of (b) and the blocking
      group; and

(e)   optionally repeating steps (b)-(d) one or more times;
thereby determining the sequence of a target single-stranded
polynucleotide;

                                                             - claim 19 -
                                  -9-




2.   to render a complete account to the plaintiff, by submitting a uniform,
     ordered, electronic list showing the extent to which it has committed the
     actions referred to in no. 11 since 13 April 2013, specifying

     a)   the individual deliveries and orders, broken down according to the
          type designations, quantities delivered and order, the delivery times
          and prices, and the names and addresses of the customers, includ
          ing the outlets for which the products were intended,

     b)   the Individual offers, broken down according to the type designa
          tions, the quantities offered, the offer -dates and -prices, and the
          names and addresses of the commercial recipients of the offer,

     c)   the advertising conducted, broken down accordingto the advertis
          ing media, their print run and circulation figures, period of circula
          tion and area of coverage,

     d)   the cost prices, broken down according to the individual cost fac
          tors, and the profit earned,

     wherein the defendant has to submit invoices with regard to the infor
     mation on lit. a),

     though the defendant may reserve the right to disclose the names and
     addresses of its non-commercial customers and of the recipients of the
     offers not to the creditor but to a sworn auditor resident in the Federal
     Republicof Germany, to be nominated by the plaintiff, who is under an
     obligation to observe secrecy vis-a-visthe plaintiff, provided the defend
     ant bears the costs of engaging the auditor and authorises him to Inform
     the plaintiff on request whether a particular non-commercial customer
     or recipient of an offer is mentioned in the account;

3.   to recall the products referred to in 11 a) and b) In the possession of third
     parties since 13 April 2013 from the sales channels, by seriously request
     ing the commercial customers who were permitted to possess the prod
     ucts or who possess them with the defendant's consent, to return the
     products to the plaintiff, making reference to the fact that the present
     Court has established an infringement of the patent in suit EP l 530 578
     Bl, and to bindingly confirm that the defendant will pay back any pur
     chase price already paid and take over any costs of the return of the
     products;

4.   to destroy the products described under no 1la) and b), which are in the
     direct or indirect possession of the defendant's or owned by It, or, at the
     defendant's discretion, to surrender them to a trustee to be nominated
                                          -10-




              bythe plaintiff for the purpose of their destruction at the defendant's
              expense.

II.     It Is held

              that the defendant is obliged to Indemnify the plaintiff for all losses al
              ready incurred from the actions listed under item i 1 committed since 13
              April 2013 and for such losses yet to be incurred therefrom.

III.    The defendant is ordered to bear the costs of the legal dispute.

IV.     The judgement is provisionally enforceable upon provision of security, though
        in order to enable partial enforcement of the claims awarded, partial securities
        are appointed in each case according to the following partial values in dispute:

        -    € 3,500,000.00 on the claim for injunctive relief
        -    € 20,000.00 on the accounting claim
        -    € 1,000,000.00 on the claim for damages
        -    € 240,000.00 on the destruction claim
        -    € 240,000.00 on the recall claim

In the event that written preliminary proceedings are ordered, we request, even at this
stage, that a default judgement be issued pursuant to sec. 331 para. 3 Code of Civil
Procedure if the defendant fails to indicate in good time its intention to defend itself



                                       Reasons



                                      I. The parties


The applicant is a company of the US group lllumina, a highlyinnovative biotechnology
company which is the world market leader in polynucleotide sequencing devices.


The defendant is a Latvian biotechnology company based in Riga. The defendant's par
ent company is MGI Tech Co, Ltd., Shenzhen, China. MGI Tech Co., Ltd., is in turn a sub
sidiary of the Chinese BGI Group.
                                            -11-




The defendant directly infringes the patent by offering protected modified nucleotide
molecules for polynucleotide sequencing and indirectly by offering sequencing devices
(e.g.the MGISEO-2000 and the BGISEO-500), which use such protected molecules for
polynucleotide sequencing.



                                 II. Technical background


Polynucleotides are long chains of nucleotides that form the units of deoxy ribonucleic
acid (DNA) and ribonucleic acid (RNA). These nucleic acids are possessed by all living
organisms and are responsible for storing genetic information.


DNA consists in nature in two spiralling strands in the form of a double helix (image l).




                         Image t: Schematic overview of the ONAmolecule



Each strand of the helix consists of a sequence of nucleotides (represented bythe
cross-bars in Image l above). DNA and RNA are each made up of four different nucleo
tides, which are often described by reference to the base that they contain. Genetic
information is encoded by the sequence of the nucleotides.
                                             -12-




1.   A nucleotide (image 2) contains a sugar, a base and a phosphate group. The sugar
     includes five carbon atoms (i.e. it is a pentose sugar) which are represented in
     image 2 below in a circular fashion and referenced with the numerals 1' through
     5'.




                                                              R=OH: Ribose
                                                              R=H: Desoxyribose
                                               OH      R
                              tmage 2: Configuration of a nucleotide



     As shown In Image 2, if a hydroxyl group (-0H) is attached to the second carbon
     atom (2'), the sugar is referred to as ribose. If, instead, the oxygen atom (O) is
     missing at the 2' position (-H), the sugar Is referred to as deoxyribose. DNA con
     tains deoxyrlbose, while RNA contains ribose.


     Nucleotides are characterized as including a phosphate group attached to the
     fifth carbon atom (5') of the sugar.


     The four different nucleotides as mentioned above differ in terms of their base

     component. In naturally occurring nucleotides, the base connected to the first
     carbon atom (1') of the sugar always is a nucleo-base, as they are referred to. The
     bases adenine (A), guanine (G), cytosine (C) and thymine (T) are found in DNA,
     while A, G, C and Uracil (U)(which is closely related to T) are found in RNA.


     Adenine and guanine, based on their chemical base structure, are referred to as
     "purine bases",cytosine, thymine and uracil are referred to as "pyrimidine bases".
                                         -13-



2.   Nucleotides are linked together to form a polynucleotide by a free nucleotide
     bonding with its phosphate group (at the fifth carbon atom (5') of the sugar) to
     the hydroxyl group (-0H) (at the third carbon atom (3')of the sugar) of the termi
     nal nucleotide of the chain to be extended.



     The resulting bonding of the nucleotides to form a polynucleotide thus occurs
     along the 3' and 5' carbon atoms of the pentose sugar of the nucleotides - the 3'
     carbon atom of one sugar molecule is linked with the 5' carbon of another
     through a phosphodiester bond. The backbone of the DNA strand which Is there
     fore made from alternating phosphate and sugar residues is also referred to as
     "phosphate deoxy ribose backbone" (cf. image 1, shown In beige).


     Spatially, the bases are roughly angled radially with respect to the phosphate de
     oxy ribose backbone.


3.   The two polynucleotide strands are connected by pairwise bonding between the
     projecting bases of each strand to form the double-strand DNA helix as shown in
     image 1. Image 3 shows a schematic section of such a DNA strand.
                                        -14-



                                     Thymin
                   Adenin
          5-Ende
                                                             3 -Ende




      Phosphat-
      desoxyribose-
      Ruckgrat             ^                   o-.-Ha


                      °7<




                                   OH

                                  '-Ende                      CytMin
                                            Guanin                     5'-Ende
                          Image 3: Section of a DNA strand



In two individual strands linked in this manner, the nucleotides of one strand pair
up with nucleotides of the other strand in a specific way: Adenine always pairs
with thymine (and uracil in RNA, respectively), and cytosine always pairs with
guanine. This complementary base pairing means that the DNA double strand
can be reconstructed based on the nucleotide sequence of just one individual
strand. For example, ifthe nucleotide sequence in one strand is ACTG (as in the
left strand in image 3, read from the 5' end to the 3' end according the nomencla
ture usually applied), the complementary strand has the sequence CAGT (also
read from the 5' end to the 3' end).
                           fS
4   ^




                                                 -15-




        4.   Nature makes use of this principle during the replication of DNA. To this end, first
             the DNA double strand is separated into its two constituent individual strands. A
             specific enzyme, DNA polymerase, subsequently synthesises the complementary
             strand associated with each individual template strand. Each newly synthesised
             strand together with its corresponding template strand forms a new double
             stranded DNA molecule. This way, two identical copies of the original double
             stranded DNA molecule are created during DNA replication.


             The location in the polynucleotide strand where the DNA polymerase starts DNA
             replication is identified based on a specific nucleotide sequence at which a so-
             called 'primer' binds to the single stranded DNA molecule. The primer, which may
             also be referred to as an oligonucleotide consists of ca. 10-30 base pairs.


        5.   The principleof complementary base pairing can also be used for sequencing
             DNA, i.e. determining the base sequence of a given DNA fragment. The basic
             principle works as follows: An single strand is extracted from the DNA fragment
             to be analysed. Aspecifically selected primer binds the location where the se
             quencing isto start. Then, using a DNA polymerase, the respective complemen
             tary nucleotides are incorporated into the strand which is complementary to the
             strand to be sequenced.


             The respective nucleotides that are incorporated into the complementary strand
             are Identified using appropriate methods. Forexample, the nucleotides to be in
             corporated can be modified such that they are equipped with a fluorescent label.
             The labels of the four different nucleotides (with the four different bases) may for
             example differ from each other. Ifthe incorporated, labelled nucleotide is then ir
             radiated, it will emit light of a certain wavelength and can thus be identified.


             Based on the principle of complementary base pairing, it is therefore possible to
             conclude the nucleotide sequence of the analysed DNA fragment based on the
                                          -16-



     identlfication of nucleotides incorporated into the complementary strand. Hence,
     DNA sequencing is achieved by synthesis of the complementary strand.


6.   In some sequencing methods, the base uracil is used instead of the base thymine.
     Uracil istreated in the same way as thymine bythe DNA polymerase.Additional
     ly, other unnatural bases can be used as long as they pair appropriately with a
     natural base.




                                 III. The patent in suit


Patent EP 1 530 578 Bl, owned bythe claimant, concerns modified nucleotides for po-
lynucleotide sequencing.The patent claims priorities of 23.08.2002, 23.12.2002 and
20.02.2003 and its application was filed on 22.08.2003.The reference to the grant of
the patent in suit was published on 13.03.2013. We present the English-language pa
tent specification as a


                                      Exhibit rop l
                              - in triplicate for the Court-.


A German translation is submitted as



                                     Exhibit rop la
                              - in triplicate for the Court -.


The patent is in force. An opposition against the patent in suit was rejected bythe Op
position Division of the European Patent Office on 06.ll.2015. An appeal against the
rejection of the opposition was withdrawn bythe opponent on 26.07.2017. The rejec
tion of the opposition therefore became legally effective.
                                          -17-



1.   The technical object


     Sequencing by synthesis (SBS) of a complementary strand In the manner described
     above requires the incorporation of new nucleotides Into the complementary
     strand occurring In a controlled manner, so that in each cycle of synthesis exactly
     one additional nucleotlde Is Integrated Into the strand for subsequent detection.
     That is, If the uncontrolled attachment of an unknown number of nucleotides
     were to occur at once, detection of the newly incorporated nucleotides would be
     extremely difficult, if not even impossible.


     In order to ensure that only exactly one nucleotide Is Incorporated per synthesis
     cycle,the nucleotides to be Incorporated are modified: They are equipped with a
     so-called "blocking group" on the third carbon atom of the sugar. I.e. the "3'-0H
     blocking group".This group must prevent the polymerasefrom attaching a fur
     ther nucleotlde to this third carbon atom (see patent in suit, paragraph [0005]).


     When synthesizing a polynucleotlde,the 5' phosphate of the blocked nucleotide
     is added to the 3' end of a given polynucleotide chain (e.g. the primer when DNA
     sequencing Is initiated)that has a free 3' hydroxyl (-0H) at the 3' position. Once
     the 3'-blocked nucleotlde Is added, the added nucleotlde now defines the 3' end
     of the extended polynucleotlde chain. Thisextended polynucleotide chain Isno
     longer able to be extended because It no longer has a free 3' end;the 3' end Is
     blocked bythe 3' blocking group of the added nucleotlde. In this way, no addi
     tional nucleotides beyond that one can be added to the polynucleotide chain
     (notethat DNA polymerases add nucleotides to the 3' end, and not the 5' end).

     Such a modified nucleotide, following its incorporation Into the polynucleotide
     chain, can then be Identified by its label before the label and the blocking group
     are removed so a new sequencing cycle maystarted (patent in suit, [0004]). Re
     moving the 3'-0H blocking group allows the extended polynucleotide chain to
                                           -18-



     once again have a free 3' hydroxyl (OH) on Its 3' end, making It once again availa
     ble for an additional nucleotide to be added to that 3' end.


     The requirements for a 3'-0H blocking group for use in SBS methods are substan
     tial. First of all, It should reliably prevent the Incorporation of further nucleotides
     Into the polynucleotlde chain. Moreover, it should be easily removable without
     the polynucleotide chain being damaged in the process - Ideally the removal
     should be feasible under mild, aqueous conditions. Furthermore, the blocking
     group should be constituted such that the polymerase Isable to process the mod
     ified nucleotide despite the presence of the blocking group (patent in suit,
     [0005]).


     At the priority date of the patent in suit, 3'-0H blocking groups were known in
     the art, however, no such 3'-0H blocking group met the substantial requirements
     described above (patent in suit [0006]-[0012]).


     Against this backdrop, It Isthe object of the patented Invention to provide a nu
     cleotide with a reversible 3'-0H blocking group which Is deprotectable under DNA
     compatible conditions. Methods utilizing such nucleotides are also provided (pa
     tent in suit, [0013]).


2.   The solution according to the Invention


     The technical problem is solved bya modified nucleotide according to claim l of
     the patent In suit, which can be broken down byway of a feature analysis as fol
     lows:



     1       A modified nucleotide molecule comprising
             1.1 a purine or pyrimidlne base and
             1.2 a ribose or deoxyribose sugar moiety
             1.3 having a removable 3'-0H blocking group covalently attached thereto,
                                      -19-



          1.3.1         such that the 3' carbon atom has attached a group of the
                        structure
                                               -0-Z,
          1.3.2         wherein Z is any of -C(R')3-N{R")3'C{R')3-N(H)R", and -C(R')j-
                        N3.
          1.3.3         wherein each R" is or Is part of a removable protecting
                        group;

          13.4a         each R' is independently a hydrogen atom, an alkyi, substi
                        tuted alkyi, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, het-
                        erocyclic, acyl, cyano, alkoxy, aryloxy, heteroaryloxy or ami-
                        do group, or a detectable label attached through a linking
                        group; or

          1.3.4b        (R')2 represents an alkylidene group of formula =C(R'")j
                        wherein each R'" may be the same or different and Is se
                        lected from the group comprising hydrogen and halogen
                        atoms and alkyi groups; and
           1.3.5        wherein said molecule may be reacted to yield an interme
                        diate in which each R" is exchanged for H,
                        1.3.5.1     which intermediate dissociates under aqueous
                                    conditions to afford a molecule with a free 3'OH.


Dependent claim 6 contains an additional feature:


6    The base is linked to a detectable label via a cleavable linker or a non-
     cleavable linker.



Dependent claim 25 is directed at kits with the following features:


25   Kits, comprising
     25.1 a plurality of different nucleotides,
           25.1.1 wherein said plurality of different nucleotides are either as de
                     fined in any one of claims 6 to 10; and
     25.2 packaging materials therefor.


Dependent claim 12 Is directed at a method for incorporating the modified nu
cleotides with the following features:
                                    -20-




12   A method of controlling the incorporation of a nucleotide as defined in any
     one of claims 6 to 10 and complementary to a second nucleotide in a target
     single-stranded polynucleotlde in a synthesis or sequencing reaction, com
     prising
     12.1 Incorporating Into the growing complementary polynucleotlde said
          nucleotide,
     12.2 the Incorporation of said nucleotide preventing or blocking Introduc
           tion of subsequent nucleoslde or nucleotide molecules Into said grow
           ing complementary polynucleotlde.


Dependent claim 17 is directed at a sequencing method with the following fea
tures:



17   A method for determining the sequence of a target single-stranded polynu
     cleotlde, comprising
     17.1 monitoring the sequential incorporation of complementary nucleo-
          tides,
          17.1.1     wherein at least one Incorporation is of a nucleotide as de
                     fined in any one of claims 6 to 10 and
          17.1.2     wherein the identity of the nucleotide Incorporated Is de
                     termined by detecting the label linked to the base, and
          17.1.3     the blocking group and said label are removed prior to in
                     troduction of the next complementary nucleotide.


We submit this analysis of features again separately as


                                 Exhibit rop 2.
                        - In triplicate for the Court-.



a)   Supplementary elucidations concerning claims 1-9

     Group of features 1.3 describes the structure of the removable 3'-0H block
     ing group according to the invention. According to feature 1.3 the blocking
     group is covalently attached, I.e. bonded to the sugar moiety byway of a
                                  -21-




palr of electrons. Covalent bonds are represented as a single, uninterrupted
line in chemical structural formulas.



Feature 1.3.1 determines that an oxygen atom (0) is covalently attached to
the sugar moiety, which Is In turn covalently attached to a moiety Z.


According to feature 1.3.2, Z can have one of three feasible
tures: -C{R')3-N(R")j [case l], -C{R')3-N(H)R" [case 2] or-C{R')3-N3 [case 3]- R'
and R" refer to two different types of residues that are defined in more de
tail In the following features.


Feature 1.3.3 describes the residue R" and Is thus only relevant for cases 1
and 2. R" does not feature In case 3.


Residue R', which Is present In all three cases is described In feature 1.3.4.
Feature 1.3.4 is an alternative feature. I.e. It Is sufficient if either the first al
ternative (referred to as l.3.4a) or the second alternative (referred to as
1.3.4b) Is realised.


Group of features 1.3.5 describes that the blocking group Is removable. To
the extent that the modified nucleotlde contains residues of the type R"
(only relevant in cases 1 and 2), they are to be replaceable by a hydrogen at
om to yield an Intermediate (feature 1.3.5). According to feature 1.3.5.1, the
intermediate produced when the blocking group is removed must be able to
dissociate under aqueous conditions to afford a molecule with a free 3'OH.
This means that the 3'-0H blocking group can be removed, yielding a hy-
droxyl group (-0H) at the third carbon atom of the sugar - as Is the case In
unmodified nucleotides occurring in nature.
                                     -22-




     Dependent claim 4 describes a special case of the blocking group, i.e. the
     case where Z is an azidomethyl group. The azidomethyl group has the mo-
     lecularformula -CH2-N3, its structure is illustrated in image no. 4.

                                      H


                                             N3


                                      H
                            Image 4: azidomethyl group



     This structure is a sub-case of case 3 of feature 1.3.2, as Z takes the form -
     C(R')2-N3, with R' being a hydrogen atom (H) in accordance with feature
     1.3.4a.



     Dependent claim 6 requires that the modified nucleotide molecules of the
     previous claims is equipped with a detectable label that is linked to a cleav-
     able linker or a non-cleavable linker. Here, the term "linker" refers to the ar
     ea located between the base and the label.



     Dependent claim 7 restricts this to the case of a cleavable linker.


     Dependent claim 9 relates to the case that the detectable label is a fluoro-
     phore. Afluorophore is a moiety that emits fluorescence.



b)   Supplementary elucidations concerning claim 12

     Image 5 provides a schematic overview of the method according to claim
     12.
                                   -23-




         (a)                                                     (b)

               Image S: Incorporation of a modified nucleotide



Image 5 (a) and image 5 (b), on the left hand side, show a section of a single
strand of a polynucleotide molecule (the "target polynucleotide"). The tar
get polynucleotide of the example exhibits the following nucleotide se
quence (from top [5' end] to bottom [3' end]): GTTAGC. What is shown on
the right hand side is a polynucleotide being synthesised based on the in
corporation of nucleotides, wherein the bases of these nucleotides are
complementary to those present in the target polynucleotide. In image 5
(a), this polynucleotide already comprises the nucleotide sequence GCT
(from bottom [5' end] to top [3' end]), which is complementary to the nu
cleotide sequence AGC (from top to bottom on the left side).


Image 5 (b) shows the strand after incorporation (feature 12.1) of a further,
modified nucleotide into the complementary right hand side strand. The in
corporated nucleotide contains the base A (complementary to T in the left
hand strand). Accordingto dependent claim 6, the modified nucleotide is
linked to a detectable label, illustrated in image 5 above as a blue oval.


Incorporation of further nucleotides into the growing complementary
strand on the right hand side, in accordance with feature 12.2, is prevented
                                    -24-



     by the nucleotide that is incorporated last containing a 3'-0H blocking
     group, illustrated as a grey rectangle.



c)   Supplementary elucidations concerning claim 17

     Image 6 provides a schematic overview of the method according to claim
     17.




                          (b)                      (c)
                           Image 6: Sequencing method



     Sequencing, i.e. the sequence determination of the target polynucleotide is
     achieved by monitoring the sequential incorporation of complementary nu-
     cleotides (feature 17.1).


     The initial situation in image 6 (a) corresponds to the situation in image 5
     (b). The last nucleotide which has been incorporated into the complemen
     tary strand (right strand) is a modified nucleotide molecule in accordance
     with dependent claim 6; in the example it comprises the base adenine (A)
     (feature 17.1.1).


     The incorporated nucleotide is identified by detecting the label linked to the
     base. In the example according to image 6 (b), this is achieved by causing
                                         -25-



          the label to fluoresce and emit light of a characteristic wavelength (feature
          17.1.2).


          Afterwards, the blocking group and the label are removed, as represented
           by image 6 (c), before the next complementary nucleotide - again with the
           base adenine - is incorporated, as represented in image 6 (d), (feature
          17.13).




                                IV. Patent infringement


The defendant offers and sells modified nucleotide molecules in the Federal Republic
of Germany pursuant to claim 1 of the patent in suit and kits pursuantto claim 25 of
the patent in suit In addition, it offers equipment in the Federal Republic of Germany
which is suitable and intended to perform the methods in accordance with claims 12
and 17.




1.    Defendant's genome sequencing system


     The defendant offers an extensive range of articles for genome sequencing.
     These include sequencing equipment, chemical kits and laboratory equipment to
     prepare samples for the sequencing process.


     When using the defendant's genome sequencing system to determine the poly-
     nucleotide sequence of a sample, several steps of sample preparation must be
     followed before the sample is filled into aflow cell and inserted into a sequencing
     device.The sequencing device is also equipped with chemicals which the defend
     ant distributes in the form of so-called "kits". The actual sequencing is then start
     ed via software and is performed automatically.
                                            -26-




2.   Nucleotides



     The modified nucleotides provided by the defendant for the use in its sequencing
     devices literally correspond to claims 1,4, 6, 7 and 9 of the patent in suit. All fea
     tures of the claim are realised.



     They are modified nucleotide molecules feature l. The modified nucleotides
     comprise purine and pyrimidine bases, respectively, feature 1.1. The sugar is a
     deoxy ribose, feature 1.2.


     The blocking group on the third carbon atom of the sugar is the group -O-CH2-N3,
     feature 1.3. It has the structure -0-2, where Z has the form CH2-N3, feature 1.3-1.
     i.e the azidomethyl group, dependent claim 4.


     This corresponds to the formula -C(R').,-N„ feature 1.3.2, third case where R' is a
     hydrogen atom, feature 1.3.4a. Owing to the lack of an R" group, feature 1.3-3
     and feature 1.3.5 are also realised.


     The azidomethyl group can be dissociated under aqueous conditions, so that a
     molecule with a free hydroxyl group (-0H) is afforded at the third carbon atom of
     the sugar, feature 1.3.5.1.


     The defendant's modified nucleotides comprise those in which the base is linked
     to a detectable label via a linker, dependent claim 6. This linker is cleavable, de
     pendent claim 7. The detectable label is a fluorophore, dependent claim 9.
                                            -27-



3.   Kits


     By distributing the kits „MGISEO-2000RS High-throughput Sequencing Set" and
     „BGISEO-500RS High-throughput Sequencing Set", the defendant violates claim
     25 and subclaims 26 and 27 of the patent in suit literally.


     The modified nucleotides described above (feature 25.1) are each contained in
     these kits. The nucleotides are those according to claims 6, 7 and 9 (feature
     25.1.1). Kits also include packaging materials (feature 25.2), as can be seen in Fig
     ure 7, which shows as an example the kit "BGISE0-500RS High-throughput Se
     quencing Kit":




                                               5M6S




                                         «0VK4'il     .lA.MliW




                       Fig. 7: BGISEO-500RSHigh-throughput Sequencing Kit



     Furthermore, the detectable label for each of the modified nucleotides can be
     distinguished from the labels used for the other three nucleotide species, sub-
     claim 26. The kits also include an enzyme and a buffer suitable for the action of
     the enzyme, subclaim 27.
                                         -28-




4.   Sequencing devices


     The defendant's sequencing devices are means to carry out the protected meth
     ods according to claim 12 and claim 17 as well as subclaim 19. The following ex
     amples shows the defendant's sequencing devices "MGISEO-2000" and "BGISEO-
     500":




                                   Fig. 8: MGISEO-2000
                                      -29-




                                 Fig. 9: BGISEO-500



When the sequencing devices are used, an SBS reaction is performed, which lit
erally realises all the features of claim 12:


Modified nucleotides according to claims 6,7 and 9 are incorporated into a
strand that is complementary to the target single-stranded poiynucleotide, fea
tures 12 and 12.1. By way of the azidomethyl blocking group at the third carbon
atom of the sugarthe modified nucleotide prevents the incorporation of further
nucleotides in the complementary strand, feature 12.2.


The sequencing method as a whole literally implements claim 17:
                                          -30-



     The method serves to determine the sequence of a single-strand target poiynu-
     cleotide, feature 17. In several sequential cycles, the incorporation of nucleotides
     complementary to the target single-stranded polynucleotide intoa polynucleo-
     tide is monitored,feature 17.1. The incorporated nucleotides are in accordance
     with claims 6,7 and 9, feature 17.1.1. Their identity is determined by ascertaining
     the label linked to the base, i.e. based on its characteristic fluorescent dye, fea
     ture 17-1.2. The blocking group and the label are removed by means of cleavage
     chemistry before the next cycle starts, feature 17.1.3.


     In particular, the sequencing method corresponds directly to the method under
     subclaim 19.




5.   Offers and sales to Germany


     In the context of a call for tenders issued by the "Deutsche Forschungsgemein-
     schaft e.V." (German Research Foundation, DFG), the defendant has offered in
     Germanyto equip several sequencing centres (in Bonn, Cologne, Kiel, Dresden
     and Tubingen) with a total of five sequencing units of the type "MGISEO-2000". In
     addition,the defendant has offeredto later replacethese devices with the suc
     cessor model "AAGISE0-T7", which will be launched in 2019. Therefore, the de
     fendant also offered the model "MGISEO-T7" to Germany.

     In any case,the defendant delivered a device "AAGlSEO-2000" to the University
     Hospital of Tubingen, as it is apparent from


                                     Exhibit rop 3,


     a presentation of the Institute of Medical Genetics and Applied Genomics at the
     University Hospital of Tijbingen of 24.Ol.20i9, slide 8. The defendant also deliv
     ered a device "BGISEO-500" to the University of Saarland.
                     fy




                                           -31-




     The defendant's modified nucleotide molecules and the defendant's kits are re
     quired for the operation of the defendant's sequencing devices deliveredto Ger
     many. The defendant has offered and supplied its German customers with pa
     tented modified nucleotide molecules and kits.




                                  V. Legal consequences


1.   The plaintiffs right to an injunction follows from Art. 64 EPC in conjunction with
     Sec. 139 (1) German Patent Act [PatG], since the defendant uses the invention
     contrary to Sec. 9 and 10 Patent Act. Claims l, 4, 6, 7 and 9 as well as 25, 26 and
     27 are directly infringed bythe kits containing nucleotides. Claims 12,17 and 19
     are indirectly infringed bythe sequencing equipment offered by the defendant A
     total prohibition of the sequencing devices isjustified as these are suited and in
     tended and sold onlyforthe purpose of carrying out synthesis and sequencing
     methods in a patent infringing manner.


2.   The claim for damages follows from Art. 64 EPC in conjunction with Sec. 139 (2)
     Patent Act.



     The plaintiffs patents are positively known to the defendant as the plaintiffs di
     rect competitor. In any case, given that the defendant Is a company active in the
     relevant field, it would have been obliged to seek information concerning the
     property right situation prior to starting its infringing activities. Giventhat it did
     not do so it at least failed to apply due diligence.


     Given that, through no fault of its own, the plaintiff is unable to quantify Its
     claim to damage compensation, we shall for now only request determination of
     its obligation to pay damages on the merits.
                                         -32-



3.   The claim to rendering of information ensues from art. 6 EPC in conjunction with
     sec. 140b Patent Actas well as customary law.


     Apart from the request for rendering of accounts irrespective of fault, there isthe
     claim for rendering of accounts because the plaintiff has to rely on those ac
     counts in orderto determine the amount of damages.


     In the accounts rendered, the defendant will also have to disclose the figures
     concerning those products the sales of which depend on the defendant's patent-
     infringing acts. Thisapplies in particular to sales generated with further devices
     and the software of its genome sequencing system that the defendant is only
     able to generate due to the patent infringement.


Copies enclosed.



Max V. Rospatt
attorney-at-law
Exhibits rop 1 - rop 3
